                                Case 3:21-cv-01199-WHO Document 25 Filed 08/16/21 Page 1 of 3




                               RINA CARMEL (Bar No. 208311)
                           I    rc@amclaw.com
                               DONALD W. McCORMICK (Bar No. 109584)
                           2     dwm@amclaw.com
                               ANDERSON, McPHARLIN & CONNERS LLP
                           3   707 Wilshire Boulevard, Suite 4000
                               Los Angeles, California 90017 -3623
                           4 TELEPHONE:       (213) 68s-00s0 0 FACSIMILE: (213) 622-7s94

                           5 Attornevs for Defendant LIBERTY
                             INSURANCE CORPORATION erroneously
                           6 sued as Liberty Mutual Insurance Company

                           7
                                                        UNITED STATES DISTRICT COURT
                           8
                                    NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                           9

                     10
o-
J                              AMANDA ASCHERL, aL individual,                      Case No. 3 :2 1-cv-01 199-WHO
-J                   11
a
ttll                                           Plaintiff,                          STTPULATION AND [PROPOSED]
zz 8Rd               t2                                                            ORDER TO DISMISS ACTION
    3sil
 O e*N
 o =i:                                VS.                                          WITH PREJUDICE
 "d:83
 z aq=.,
                      13
                               LIBERTY MUTUAL INSURANCE
< ?B3s
r -6.its
                      t4 COMPANY, a Massachusetts
o- Piie
o ;d3
                               Corporation,
=  22?                15
z
O
       <e,
       RYH                                     Defendant.
o
tu                    t6
 o
z                     t7
                      18              Plaintiff AMANDA ASCHERL and Defendant LIBERTY INSURANCE
                      t9 CORPORATION, effoneously                    sued as Liberty Mutual lnsurance Company, by their

                      20       undersigned attorneys, hereby stipulate that the above-captioned action be, and
                      2t       hereby is, dismissed with prejudice pursuant to Federal Rule of Civil Procedure

                      22       41(a)(1), each party to bear its own attorney's fees and costs.
                               DATED: August lt, Z\Zt               AMANDA ASCHERL
                      23

                      24

                      25
                                                                                 In propria persona
                      26

                      27

                      28
                                                                                                      Case   No. 3:21-cv-01 199-WHO
 2415984.1 O54',72-20',7                    STTPULATTON AND [PROPOSED] ORDER TO DISMISS ACTION WITH PREJUDICE
                                                                                   Case 3:21-cv-01199-WHO Document 25 Filed 08/16/21 Page 2 of 3




                                                                               1 DATED: August 12, 2021           ANDERSON, McPHARLIN & CONNERS LLP
                                                                               2
                                                                               3                                  By:
                                                                               4                                         Rina Carmel
                                                                                                                         Donald W. McCormick
                                                                               5                                  Attorneys for Defendant LIBERTY
                                                                               6                                  INSURANCE CORPORATION erroneously
                                                                                                                  sued as Liberty Mutual Insurance Company
                                                                               7
                                                                               8
                                                                               9
                                                                              10
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594




                                                                              11
                                    LOS ANGELES, CALIFORNIA 90017-3623
                                     707 WILSHIRE BOULEVARD, SUITE 4000




                                                                              12
                                                                              13
                                                    LAWYERS




                                                                              14
                                                                              15
                                                                              16
                                                                              17
                                                                              18
                                                                              19
                                                                              20
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28

                                                                                                                        2                     Case No. 3:21-cv-01199-WHO
  2415984.1 05472-207                                                                    STIPULATION AND [PROPOSED] ORDER TO DISMISS ACTION WITH PREJUDICE
                                                                                    Case 3:21-cv-01199-WHO Document 25 Filed 08/16/21 Page 3 of 3




                                                                               1                                         ORDER
                                                                               2        Pursuant to the stipulation of the parties, this action is hereby dismissed in its
                                                                               3 entirety with prejudice. Each party shall bear their own fees and costs for this
                                                                               4 action.
                                                                               5        IT IS SO ORDERED.
                                                                               6
                                                                                                16 2021
                                                                               7 DATED: August ___,
                                                                               8
                                                                               9
                                                                                                                          William H. Orrick
                                                                              10
                                                                                                                          United States District Judge
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594




                                                                              11
                                    LOS ANGELES, CALIFORNIA 90017-3623
                                     707 WILSHIRE BOULEVARD, SUITE 4000




                                                                              12
                                                                              13
                                                    LAWYERS




                                                                              14
                                                                              15
                                                                              16
                                                                              17
                                                                              18
                                                                              19
                                                                              20
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28

                                                                                                                           3                     Case No. 3:21-cv-01199-WHO
  2415984.1 05472-207                                                                       STIPULATION AND [PROPOSED] ORDER TO DISMISS ACTION WITH PREJUDICE
